Birdsong, Judge.
Raymond Harris was convicted of the rape of the eight-year-old daughter of his live-in female companion. Harris was sentenced to life imprisonment. He enumerates as error, upon the general grounds, the insufficiency of the evidence to connect him to the offense charged. Held:
There is no dispute that the child was forcibly raped. Evidence was presented that the child’s hymenal ring suffered a large tear but was otherwise intact. The vaginal tract leading to the mouth of the uterus had approximately a two-inch tear indicating the forcible insertion of a blunt object into the child’s vagina. Her underclothes, slacks, the bed sheets and a pillow were all bloodstained.
The child testified that the appellant had undressed her and himself, placed her buttocks on a pillow, and then in childlike but descriptive language, graphically made clear that Harris had sexually penetrated her body. Though the child was presented with leading questions, the transcript makes abundantly clear that the child was furnished no answers by the questions but obviously was testifying from painful memory. We find no error (nor did trial defense counsel for there was no objection) in the scope and manner of the interrogation of the eight-year-old witness. Code Ann. § 38-1706; Ealey v. State, 139 Ga. App. 110, 111 (227 SE2d 902). The child’s demeanor immediately after the incident (tearful, evasive and refusing to eat) as well as her ultimate complaint all tend to corroborate her story. Appellant admitted to being at home alone with the three children on the day of the rape while the victim’s mother was at work. No other possible rapist was suggested by the evidence or reasonable cause for the child’s injuries was shown or suggested by appellant’s evidence or by that of the state. In essence *598the defendant merely suggested the possibility that the child was injured at play.
Decided December 2, 1982.
J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
Under the circumstances of the evidence and testimony in this case, we have no hesitancy in concluding that the evidence presented was persuasive enough to satisfy any rational trier of fact beyond reasonable doubt that the child was raped and that Harris was the rapist. There is no merit in the allegation of insufficient evidence to warrant or support the conviction. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.